
QuickLinks -- Click here to rapidly navigate through this document




PARAMOUNT ACQUISITION CORP.
787 7th Avenue
New York, NY 10019


June 15, 2007

Mr. Chuck Kelly
c/o B.J.K. Inc.
750 Park Place
Long Beach, NY 11561

Dear Mr. Kelly:

        Paramount Acquisition Corp., a Delaware corporation ("Paramount"), and
B.J.K. Inc., a New York corporation d/b/a Chem Rx ("Chem Rx"), are parties to a
Stock Purchase Agreement, dated as of June 1, 2007 (the "Purchase Agreement").
Pursuant to the Purchase Agreement, Paramount will acquire 100% of the Capital
Stock of Chem Rx and Chem Rx New Jersey, LLC ("ChemRx NJ"). This Employment
Letter sets forth the terms and conditions of your employment with Paramount and
its subsidiaries and affiliates from time to time, including, without
limitation, Chem Rx and ChemRx NJ (collectively, the "Group").

        1.    Employment.    Unless your employment is terminated in accordance
with Section 6 below, you agree to be employed, and Paramount agrees to employ
you, during the period commencing upon the closing date of the transactions
contemplated by the Purchase Agreement (the "Effective Date") and ending on
December 31, 2010. Such period is referred to as the "Term". The portion of the
Term during which you are actually employed by Paramount is referred to as the
"Employment Period". Should the Purchase Agreement be terminated pursuant to
Section 10.1 thereof, this Employment Letter shall be null and void and of no
further force and effect. Each party to this Employment Letter agrees that it
has no claims, rights or obligations against any other party by virtue of this
Employment Letter unless and until the closing of the transactions contemplated
by the Purchase Agreement occurs.

        2.    Position; Duties.    

        (a)   You will be employed by Paramount as its Chief Financial Officer.
In such capacity, you will report to the Chief Operating Officer of Paramount,
and shall have such authority and perform such duties customary for a chief
financial officer of a Delaware corporation or as may be assigned by the Chief
Executive Officer consistent with your position as Chief Operating Officer. You
agree to comply with such lawful policies of Paramount as may be adopted from
time to time. During the Employment Period, your principal place of employment
will be at the Group's headquarters in Long Beach, New York.

        (b)   You agree to use your best efforts, and devote substantially all
of your working time, to perform such duties faithfully, and while you remain
employed, not to engage in any other business activity that is in conflict with
your duties and obligations to the Group.

        Notwithstanding the foregoing, you may engage in the activities of
(i) serving as an officer or director of, or otherwise participating in,
non-profit educational, welfare, social, religious and civil organizations, and
(ii) managing personal and family investments, provided that such activities set
forth in clauses (i) and (ii) do not materially interfere with the performance
and fulfillment of your duties and responsibilities hereunder.

        3.    Base Salary; Bonus.    

        (a)   During the Employment Period, Paramount will pay you a base salary
("Base Salary") at an annual rate of $265,000, which will be reviewed and
subject to upward adjustment based on the recommendation of the Board of
Directors of Paramount (the

1

--------------------------------------------------------------------------------



"Board of Directors") (or a committee thereof) and the review and approval of
the members of the Board of Directors, and payable in accordance with
Paramount's normal payroll practices.

        (b)   For each calendar year that ends during the Employment Period
beginning with the 2008 calendar year, you will have the opportunity to earn a
bonus (a "Bonus") of up to $125,000. The amount of your Bonus, if any, for any
calendar year, shall be determined in the sole discretion of the Board of
Directors or a committee thereof. Except as set forth in Section 6, to receive a
Bonus, you must be employed on the last day of the calendar year for which a
Bonus is awarded. Each Bonus shall be paid 90 days after the end of the
applicable calendar year.

        4.    Benefits; Reimbursement of Expenses.    

        (a)    Benefits.    You shall participate in all medical, dental,
pension and other benefit plans available to other senior executives of
Paramount generally, as the Board of Directors shall adopt consistent with
industry practice as of the Effective Date or as soon thereafter as the Board of
Directors may determine in its reasonable discretion, provided that until such
time as medical and dental insurance is in place, Paramount agrees to reimburse
or pay on your behalf premiums for "COBRA" coverage to which you may be
entitled. Nothing in this Employment Letter shall restrict Paramount's ability
to change or terminate any or all of its benefit plans and programs from time to
time; nor shall anything in this Employment Letter prevent any such change from
affecting you. If you die during the Employment Period, Paramount will pay the
COBRA premiums for the continuation of medical insurance coverage for your
spouse for a period of 12 months following the date of death or such shorter
period as your spouse may be eligible for COBRA coverage (it being understood
that to the extent such payment would constitute a taxable benefit, Paramount
may make applicable withholding with respect to such taxable benefit from any
amounts otherwise payable to your estate upon your death).

        (b)    Reimbursement of Expenses.    Paramount shall pay or reimburse
you for all reasonable out-of-pocket expenses incurred by you during the
Employment Period. You shall submit proof of expenses (including, in the case of
reimbursement, proof of payment) in conformity with the regular policies and
practices of Paramount for its executive employees, but in no event shall you be
permitted to submit a claim for reimbursement more than three years after your
separation from service with the Group.

        5.    Vacation.    You shall be entitled to such reasonable paid
vacation time as may be compatible with your positions with Paramount and
determined by the Board of Directors from time to time, giving due regard to the
preservation of your health and also to the reasonable scheduling needs of
Paramount in connection with your employment.

        6.    Termination of Employment.    

        (a)    Death.    Your employment will terminate upon your death. Your
beneficiaries will be entitled to (i) any earned but unpaid Base Salary,
(ii) any Bonus earned with respect to a completed period but not yet paid,
(iii) unreimbursed business expenses submitted in accordance with
paragraph 4(b), and (iv) any amounts accrued and payable under the terms of any
of the Group's benefit plans (collectively the "Accrued Obligations"). In
addition, your beneficiaries will be entitled to the Prorated Bonus. For
purposes of this Employment Letter, "Prorated Bonus" means the Bonus to which
you would have been entitled had you remained employed until the end of the
calendar year in which such termination occurs, multiplied by a fraction, the
numerator of which is the number of days that you were employed during such
calendar year, and the denominator of which is 365. Any payments under this
provision shall be made 30 days after the date of your death, except that
payment of the Prorated Bonus, if any, shall be made 90 days after

2

--------------------------------------------------------------------------------



the end of the calendar year in which termination occurs and amounts payable
under any of the Group's benefit plans shall be paid in accordance with the
terms of such plans.

        (b)    Disability.    Paramount may terminate your employment by reason
of your Disability. "Disability" means your inability to perform your essential
job functions by reason of a physical or mental impairment for a period of 120
consecutive days (or an aggregate of 180 days) within a period of 365
consecutive days as determined by an independent physician reasonably approved
by you (or your representative) and Paramount. Upon such termination, you will
be entitled to the Accrued Obligations and the Prorated Bonus. Any payments to
you under this provision shall be made 30 days after the date on which your
employment is terminated, except that payment of the Prorated Bonus, if any,
shall be made 90 days after the end of the calendar year in which termination
occurs and amounts payable under any of the Group's benefit plans shall be paid
in accordance with the terms of such plans. Payment of the Prorated Bonus shall
be conditional upon your continuing compliance, other than any isolated,
insubstantial and inadvertent failure to comply that is not in bad faith, with
the restrictive covenants contained in Section 7, as well as your execution,
delivery and nonrevocation of release of claims in favor of Paramount, in
substantially the form attached as Exhibit A (the "Release"). If you fail to
comply with the restrictive covenants set forth in Section 7 or to timely
deliver the Release so that the Revocation Period (as such term is defined in
the Release) has expired before the date that the Prorated Bonus would otherwise
be paid under this Section 6(b), you will not be entitled to receive the
Prorated Bonus.

        (c)    Termination for Cause.    Paramount may terminate your employment
during the Term for Cause. "Cause" means your (i) commission of an act that
constitutes common law fraud or a felony, commission of any other crime
involving moral turpitude, or commission of any other tortious or unlawful act
causing material harm to the business, standing or reputation of the Group
without the good faith belief that such conduct was in the best interests of
Paramount, (ii) material breach of this Employment Letter, after Paramount has
given you 10 days written notice and an opportunity to cure such breach to the
extent curable, (iii) your willful failure or refusal to perform your material
duties or obligations under this Employment Letter, including, without
limitation, willful refusal to abide by the directions of the Board of Directors
or any reasonable policy adopted by the Board of Directors, in each case after
Paramount has given you 10 days written notice and an opportunity to cure such
failure or refusal to the extent curable, (iv) willful misconduct or gross
negligence in the performance of your duties under this Employment Letter and
(v) material misappropriation or embezzlement of any property of the Group.
Paramount shall not characterize any termination of your employment as a
termination for Cause unless (i) you are given written notice of the conduct
that constitutes Cause and (ii) you are given an opportunity to be heard before
the Board of Directors with counsel of your choosing. If your employment is
terminated for Cause, you will only be entitled to the Accrued Obligations.

        (d)    Termination by Paramount without Cause.    Paramount may
terminate your employment during the Term for any or no reason. If such
termination is not by the Company for Cause or by reason of your death or
Disability or if your employment is terminated without Cause upon expiration of
the Term, then, in addition to the Accrued Obligations, and in lieu of any other
severance benefits otherwise payable under any Paramount policy or otherwise,
subject to the limitations set forth below, the Company shall pay or provide
you: (1) an amount equal to the sum of your annual Base Salary, payable over the
one year period following termination of your employment in equal monthly
installments paid on the first of each month beginning with the second month
following the date of termination; (2) the Prorated Bonus, which shall be paid
on the 90th day after the end of the year in which your termination occurs; and
(3) one year of continued medical, dental and other benefits that may be in
effect on the date of termination of your employment, provided that if
Paramount's plans do not permit you to participate on this

3

--------------------------------------------------------------------------------






basis, Paramount will provide such benefits outside of the plans and provided
that if you become employed during this period and are eligible for comparable
coverage from your new employer, Paramount shall cease providing such benefits.
Your right to the payments and benefits set forth in clauses (1) through
(3) above (collectively the "Severance Benefits") shall be conditional upon your
continuing compliance, other than any insubstantial failure to comply that is
not in bad faith, with the restrictive covenants contained in Section 7, as well
as your execution, delivery and nonrevocation of the Release. If you fail to
comply with the restrictive covenants set forth in Section 7 or to timely
deliver the Release so that the Revocation Period (as such term is defined in
the Release) has expired before the earliest date that the applicable Severance
Benefits would otherwise be paid under this Section 6(d), you will forfeit all
Severance Benefits (including the provision of benefits under clause (3) above).
If you are eligible for cash payments under clause (1) and you are a "specified
employee" under Section 409A of the Internal Revenue Code of 1986, as amended
and the regulations promulgated thereunder (collectively, the "Code"), any
portion of the payments that either do not qualify under the "short-term
deferral rule" or exceed two times the lesser of (A) your "annualized
compensation" for the calendar year preceding your termination of employment (in
each case, as those terms are defined under Section 409A of the Code), or
(B) the maximum amount that may be taken into account under Section 401(a)(17)
of the Code for the year in which you terminate employment, shall be delayed
until the first day of the seventh month following your termination of
employment, or if earlier, your death. If you are eligible for cash payments
under clauses (2) and/or (3), such payments shall be made at the times as set
forth above under clauses (2) and/or (3), respectively, except that, to the
extent necessary to avoid adverse consequences to you under Section 409A of the
Code, any such payments shall be delayed, if later than the payment dates set
forth in clauses (2) and (3) above, until the first day of the seventh month
following your termination of employment, or if earlier, your death.
Furthermore, the Company shall not be required to make, and you shall not be
required to receive, any severance or other payment or benefit under Section 6
hereof at such time as the making of such payment or the provision of such
benefit or the receipt thereof shall result in a tax to you arising under
Section 409A of the Code. The parties agree that for purposes of Code
Section 409A and Treasury Regulation 1.409A-2(b)(2)(iii), amounts payable under
clause (1) shall be treated as a right to a series of separate payments.

        (e)    Termination by You for Good Reason.    You may terminate your
employment during the Term for Good Reason. "Good Reason" means (i) any material
breach by Paramount of its obligations under this Employment Letter, (ii) any
material diminution of your duties, reporting lines or authority or (iii) a
relocation of your principal place of employment more than 50 miles from its
location in Long Beach, New York as of the date hereof. However, none of the
foregoing events or conditions will constitute Good Reason unless (w) you
provide the Company with a written objection of the event or condition within
30 days following the initial existence of the condition, (x) Paramount does not
reverse or otherwise cure the event or condition to the extent curable within
30 days of receiving that written objection (y) you resign your employment
within 30 days following the expiration of that cure period, and (z) your
termination of employment occurs within two years following the initial
existence of one or more of the conditions described in the previous sentence.
If you terminate your employment for Good Reason, you shall be treated as if
your employment were terminated by Paramount without Cause during the Term
pursuant to Section 6(d) above. Your right to such Severance Benefits shall be
subject to the same conditions as set forth in Section 6(d) regarding compliance
with the restrictive covenants and execution, delivery and nonrevocation of the
Release.

        (f)    Termination by You without Good Reason.    You may terminate your
employment during the Term for any or no reason. If such termination is without
Good Reason, you must first provide Paramount advance written notice of at least
120 days. Upon such termination, you will only be entitled to the Accrued
Obligations.

4

--------------------------------------------------------------------------------






        7.    Restrictive Covenants.    

        (a)    Executive's Importance to the Group and the Effect of this
Section 7.    You acknowledge that in the course of your involvement in the
Group's activities, you have had and will continue to have access to Trade
Secrets or other Confidential Information and that you have profited and will
continue to profit from the goodwill associated with the Group. In view of your
access to the Trade Secrets or other Confidential Information and your
importance to the Group, if you compete with the Group either during or for a
period of time following the Term, the Group will likely suffer significant
harm. In return for the benefits you will receive from Paramount under this
Agreement and to induce Paramount to enter into this Employment Letter and the
Purchase Agreement and consummate transactions contemplated thereby, and in
light of the potential harm that you could cause to the Group, you agree to the
provisions of this Section 7. You also acknowledge that Paramount would not have
entered into the Purchase Agreement or this Employment Letter, if you did not
agree to this Section 7. This Section 7 limits your ability to earn a livelihood
in a Competitive Enterprise (as defined below). You acknowledge, however, that
complying with this Section 7 will not result in severe economic hardship for
you or your family.

        (b)    Non-Competition.    During the period commencing on the Effective
Date and ending on the second anniversary following the termination of your
employment for any reason (whether during or upon expiration of the Term) (the
"Restricted Period"), you will not (except as an officer, director, stockholder,
member, manager, employee, agent or consultant of Paramount) directly or
indirectly, own, manage, operate, join, or have a financial interest in, control
or participate in the ownership, management, operation or control of, or be
employed as an employee, agent or consultant, or in any other individual or
representative capacity whatsoever, or use or permit your name to be used in
connection with, or be otherwise connected in any manner with any business or
enterprise engaged in the institutional pharmacy business in any state in the
United States in which the Group is then engaged or planning to engage in the
institutional pharmacy business (any such business or enterprise, a "Competitive
Enterprise"); provided that the foregoing restriction shall not be construed to
prohibit the ownership by you together with your affiliates and associates, as
the case may be, of not more than two percent (2%) of any class of securities of
any corporation that is engaged in any of the foregoing businesses, having a
class of securities registered pursuant to the Securities Exchange Act of 1934,
as amended, which securities are publicly owned and regularly traded on any
national exchange or in the over-the-counter market, provided further, that such
ownership represents a passive investment and that you together with your
affiliates and associates, either directly or indirectly, do not manage or
exercise control of any such corporation, guarantee any of its financial
obligations, otherwise take part in its business other than exercising your
rights as a shareholder, or seek to do any of the foregoing; and provided
further, that if any Severance Benefits due to you are not paid when due, your
obligations under this paragraph 7(b) shall terminate upon failure of the
Company to cure such non-payment after thirty (30) days' prior written notice.
Notwithstanding anything to the contrary in this Agreement or any other document
or instrument, except as expressly set forth in the preceding sentence, no
breach or failure to perform on the part of the Paramount or any of its
affiliates shall relieve you of your obligations under this Section 7.

        (c)    Non-Solicitation.    During the period commencing on the
Effective Date and ending on the third anniversary following the termination of
your employment for any reason (whether during or upon expiration of the Term),
you agree to refrain from (i) contacting any of the Group's clients or
customers, or any prospective client or customer, for the purpose of soliciting
such client or customer to transact business with a Competitive Enterprise or
reduce or refrain from doing any business with the Group, (ii) transacting
business with any such client or customer that would cause you to be engaged in
a Competitive Enterprise or to cause such client or customer to reduce or
refrain from doing any business with the Group or (iii) interfering with or
damaging any

5

--------------------------------------------------------------------------------






relationship between the Group and any such client or customer. You further
agree that during the Restricted Period, you shall not, directly or indirectly,
(x) solicit or influence any individual who is an employee or consultant of the
Group or was an employee or consultant of the Group during the Employment Period
or within 12 months before the date of termination of the Employment Period to
terminate his or her employment or consulting relationship with the Group or to
apply for or accept employment with a Competitive Enterprise or (y) employ or
retain any such individual.

        (d)    Trade Secrets and Confidential Information.    You recognize that
it is in the legitimate business interest of Paramount to restrict your
disclosure or use of Trade Secrets or other Confidential Information (as defined
below) relating to the Group for any purpose other than in connection with your
performance of your duties to the Group, and to limit any potential
appropriation of such Trade Secrets or other Confidential Information. You
therefore agree that all Trade Secrets or other Confidential Information
relating to Paramount, Chem Rx or ChemRx NJ, or any of their respective
subsidiaries or businesses heretofore or in the future obtained by you shall be
considered confidential and the proprietary information of Paramount. You shall
not use or disclose, or authorize any other person or entity to use or disclose,
any Trade Secrets or other Confidential Information. The term "Trade Secrets or
other Confidential Information" shall mean all secret, confidential or
proprietary information (whether or not reduced to writing and whether or not
patentable or subject to protection by copyright and including, without
limitation, any information conceived, originated, discovered or developed by
you) about the Group and its businesses, and its methods, processes, products
and services, past, present or contemplated, including, without limitation: any
and all information concerning strategies, sales, sales volume, sales methods,
sales proposals, pricing, customers and prospective customers, identity of key
personnel in the employ of customers, customer lists, and prospective customers,
trade secrets, know-how, computer programs, system documentation, system
hardware, product hardware, software systems, related software development,
manuals, formulae, processes, methods, machines, compositions, ideas,
improvements, inventions, studies, policies, procedures or, information received
by the Group from third parties in confidence and other confidential or
proprietary information belonging to the Group or relating to the affairs of the
Group. Trade Secrets or other Confidential Information shall also include buying
habits and preferences and other non-public information concerning customers and
prospective customers of the Group. Notwithstanding the foregoing, if you are
compelled to disclose Trade Secrets or other Confidential Information by court
order or other legal process, to the extent permitted by applicable law, you
shall promptly so notify the Group so that it may seek a protective order or
other assurance that confidential treatment of such Trade Secrets or other
Confidential Information shall be afforded, and you shall reasonably cooperate
with the Group in connection therewith.

        (e)    Discoveries and Works.    All Discoveries and Works initiated,
made or conceived by you, during your employment by Paramount or any other
member of the Group, whether alone or in conjunction with others and whether
prior to or following the date hereof, that relate to the activities of the
Group shall be owned exclusively by Paramount, and you hereby assign to
Paramount all right, title and interest you may have or acquire in all such
Discoveries and Works. The term "Discoveries and Works" includes, by way of
example but without limitation, Trade Secrets or other Confidential Information,
patents and patent applications, trademarks and trademark registrations and
applications, service marks and service mark registrations and applications,
trade names, copyrights and copyright registrations and applications. You shall
(a) promptly notify and make full disclosure to Paramount of any Discoveries and
Works, and execute and deliver any documents requested by Paramount to evidence
or better assure title to Discoveries and Works in Paramount, as so requested,
(b) renounce any and all claims, including but not limited to claims of
ownership and royalty, with respect to all Discoveries and Works and all other
property owned or licensed by the Group, (c) assist Paramount in obtaining,
maintaining

6

--------------------------------------------------------------------------------






and enforcing for itself at its own expense United States and foreign patents,
copyrights, trade secret protection or other protection of or rights in any and
all Discoveries and Works and (d) promptly execute, whether during the
Employment Period or thereafter, all applications or other endorsements
necessary or appropriate to maintain patents and other rights for Paramount and
to protect the title of Paramount, including but not limited to assignments of
such patents and other rights. You acknowledge that all Discoveries and Works
shall be deemed "works made for hire" under the Copyright Act of 1976, as
amended, 17 U.S.C. § 101.

        (f)    No Public Statements or Disparagement.    You agree that you will
not make any public statements regarding your employment or the termination of
your employment (for whatever reason) that are not agreed to by Paramount. You
agree that, except as required by applicable law or regulation, you will not
knowingly make any public statement that would libel, slander or disparage the
Group or any of their respective past or present officers, directors, employees
or agents. Paramount agrees that, except as required by applicable law or
regulation, it will not, and it will cause the other members of the Group not
to, knowingly make any public statement that would libel, slander or disparage
you. Notwithstanding this Section, nothing contained herein shall limit or
impair your or the Group's ability to provide truthful testimony in response to
any validly issued subpoena.

        (g)    Remedies.    You agree that Paramount's remedies at law for any
breach or threat of breach by you of any of the provisions of this Section 7
will be inadequate, and that, in addition to any other remedy to which Paramount
may be entitled at law or in equity, Paramount shall be entitled to a temporary
or permanent injunction or injunctions or temporary restraining order or orders
to prevent breaches of the provisions of this Section 7 and to enforce
specifically the terms and provisions hereof, in each case without the need to
post any security or bond and without the requirement to prove that monetary
damages would be difficult to calculate and that remedies at law would be
inadequate. Nothing herein contained shall be construed as prohibiting Paramount
from pursuing, in addition, any other remedies available to the Group for such
breach or threatened breach.

        (h)    Enforceability.    It is expressly understood and agreed that
although the parties consider the restrictions contained in this Section 7
hereof to be reasonable for the purpose of preserving the goodwill, proprietary
rights and going concern value of the Group, if a final determination is made by
an arbitrator or court, as the case may be, having jurisdiction that the time or
territory or any other restriction contained in this Section 7 is an
unenforceable restriction on your activities, the provisions of this Section 7
shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such other extent as such arbitrator or court,
as the case may be, may determine or indicate to be reasonable. Alternatively,
if the arbitrator or court, as the case may be, referred to above finds that any
restriction contained in this Section 7 or any remedy provided herein is
unenforceable, and such restriction or remedy cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained therein or the availability of any other remedy.

        8.    Indemnification.    Paramount shall indemnify and hold you
harmless from and against any and all losses, costs, damages or expenses
(including reasonable attorneys' fees) arising out of any claim or legal action
brought against you, whether or not ultimately defensible under the applicable
"Business Judgment Rule," relating in any way to the services performed by you
as an officer, director or manager for Paramount or any of its subsidiaries,
whether arising during or after the Employment Period. This indemnification
provision is intended to be broadly interpreted and to provide for
indemnification to the full extent permitted by applicable law.

        9.    Withholding.    Paramount shall have the right to withhold from
any amount payable to you hereunder an amount necessary in order for Paramount
to satisfy any withholding tax obligation it may

7

--------------------------------------------------------------------------------




have under applicable law. Notwithstanding the foregoing, you are solely
responsible for paying all required taxes on any payments or other compensation
provided under this Employment Letter.

        10.    Governing Law.    The terms of this Employment Letter, and any
action arising hereunder, shall be governed by and construed in accordance with
the laws of the State of New York applicable to contracts made and to be
performed entirely within the State.

        11.    Waiver.    This Employment Letter may not be released, changed or
modified in any manner, except by an instrument in writing signed by you and
Paramount. The failure of either party to enforce any of the provisions of this
Employment Letter shall in no way be construed to be a waiver of any such
provision. No waiver of any breach of this Employment Letter shall be held to be
a waiver of any other or subsequent breach.

        12.    Assignment.    This Employment Letter is personal to you. You
shall not assign this Employment Letter or any of your rights and/or obligations
under this Employment Letter to any other person. Paramount may, without your
consent, assign this Employment Letter to any successor to its business.

        13.    Dispute Resolution.    To benefit mutually from the time and cost
savings of arbitration over the delay and expense of the use of the federal and
state court systems, all disputes involving this Employment Letter (except, at
the election of Paramount, for injunctive relief with respect to disputes
arising out of an alleged breach or threatened breach of the restrictive
covenants contained in Section 7), including claims of violations of federal or
state discrimination statutes or public policy, shall be resolved pursuant to
binding arbitration in New York, New York administered by the American
Arbitration Association under its Employment Dispute Resolution Rules then in
effect. In the event of a dispute, a written request for arbitration shall be
submitted to the New York, New York office of the American Arbitration
Association. The award of the arbitrators shall be final and binding and
judgment upon the award may be entered in any court having jurisdiction thereof.
Except as otherwise provided above, this procedure shall be the exclusive means
of settling any disputes that may arise under this Employment Letter. For the
purpose of any judicial proceeding to enforce such award or incidental to such
arbitration or to compel arbitration and for purposes of Section 7 hereof, the
parties hereby submit to the non-exclusive jurisdiction of the Supreme Court of
the State of New York, New York County, or the United States District Court for
the Southern District of New York, and agree that service of process in such
arbitration or court proceedings shall be satisfactorily made upon it if sent by
registered mail addressed to it at the address referred to below in Section 17.
All fees and expenses of the arbitrators and all other expenses of the
arbitration, except for attorneys' fees and witness expenses which shall be
borne by each party, shall be shared equally by you and Paramount. However, if
in any arbitration proceeding or injunctive action, an award or decision is made
in your favor on any material claim, Paramount shall reimburse all of your
costs, including reasonable attorneys' fees, that you incurred in connection
with such proceeding or action. You and Paramount agree that there will be no
punitive damages payable as a result of any dispute involving this Employment
Letter or otherwise involving your employment and agree not to request punitive
damages.

        14.    No Conflicts.    You represent and warrant to Paramount that your
acceptance of employment and the performance of your duties for the Group will
not conflict with or result in a violation or breach of, or constitute a default
under any contract, agreement or understanding to which you are or were a party
or of which you are aware and that there are no restrictions, covenants,
agreements or limitations on your right or ability to enter into and perform the
terms of this Employment Letter.

        15.    Entire Agreement.    Upon the Effective Date, this Employment
Letter supersedes all previous and contemporaneous communications, agreements
and understandings between you Paramount, Chem Rx, ChemRx NJ or any other member
of the Group, and constitutes the sole and entire agreement among you and the
Group pertaining to the subject matter hereof.

8

--------------------------------------------------------------------------------




        16.    Counterparts.    This Employment Letter may be executed in one or
more counterparts, all of which shall be considered one and the same agreement,
and shall become a binding agreement when one or more counterparts have been
signed by each party and delivered to the other party.

        17.    Notices.    All notices, requests, demands and other
communications under this Employment Letter must be in writing and will be
deemed given (i) on the business day sent, when delivered by hand or facsimile
transmission (with confirmation) during normal business hours, (ii) on the
business day after the business day sent, if delivered by a nationally
recognized overnight courier or (iii) on the third business day after the
business day sent if delivered by registered or certified mail, return receipt
requested, in each case to the following address or number (or to such other
addresses or numbers as may be specified by notice that conforms to this
Section 17):

If to you, to your address then on file with Paramount's payroll department.
If to Paramount, to:
 
 
Paramount Acquisition Corp.
750 Park Place
Long Beach, NY 11561
Attention: Corporate Secretary
 
 
with a copy to:
 
 
Paramount Acquisition Corp.
c/o Paramount BioSciences, LLC
787 7th Avenue
48th Floor
New York, NY 10019
Attention: J. Jay Lobell
Facsimile: (212) 580-0801
 
 
and
 
 
Covington & Burling LLP
The New York Times Building
620 Eighth Avenue
New York, NY 10018
Attention: Stephen A. Infante, Esq.
Facsimile: (212) 841-1010


[SIGNATURE PAGE FOLLOWS]

9

--------------------------------------------------------------------------------



        If the foregoing is acceptable to you, kindly sign and return to us one
copy of this letter.

    Sincerely yours,
 
 
PARAMOUNT ACQUISITION CORP.
 
 
 
 
 
 
 
 
 
By:
 
/s/  J. JAY LOBELL      

--------------------------------------------------------------------------------

        Name:   J. Jay Lobell         Title:   Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
  AGREED TO AND ACCEPTED BY:            
/s/  CHUCK KELLY      

--------------------------------------------------------------------------------

Chuck Kelly
 
 
 
 
 
 
 
 
 
 
 
 
 


[Signature Page to Employment Letter]

10

--------------------------------------------------------------------------------






Exhibit A

RELEASE OF EMPLOYMENT CLAIMS


        Chuck Kelly ("Executive"), for and in consideration of the payments and
benefits that Executive shall receive under the Employment Agreement between the
Executive and Paramount Acquisition Corp. ("Paramount") dated June 15, 2007 (the
"Employment Agreement"), hereby executes the following General Release
("Release") and agrees as follows:

        1.    Executive, on behalf of Executive and Executive's agents,
assignees, attorneys, successors, assigns, heirs, administrators and executors,
does hereby fully and completely forever release Paramount and its subsidiaries,
affiliates, predecessors and successors and all of its past and/or present
officers, directors, partners, members, managing members, managers, executives,
agents, representatives, administrators, attorneys, insurers and fiduciaries in
their individual and/or representative capacities (hereinafter collectively
referred to as the "Releasees"), from any and all causes of action, suits,
agreements, promises, damages, disputes, controversies, contentions,
differences, judgments, claims, debts, dues, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, variances,
trespasses, extents, executions and demands of any kind whatsoever, which
Executive or Executive's heirs, executors, administrators, successors and
assigns ever had, now have or may have against the Releasees or any of them, in
law, admiralty or equity, whether known or unknown to Executive, for, upon, or
by reason of, any matter, action, omission, course or thing whatsoever occurring
up to the date this Release is signed by Executive that arises from, in
connection with or in relationship to Executive's employment or other service
relationship with Paramount or its affiliates, the termination of any such
employment or service relationship and any applicable employment, compensatory
or equity arrangement with Paramount or its affiliates; provided that such
released claims shall not include any claims (i) to entitlements under Section 6
of the Employment Agreement or (ii) for indemnification under Section 12 of the
Employment Agreement or the certificate of incorporation, by-laws or other
similar organizational documents of Paramount with regard to Executive's service
as an officer of Paramount, (such released claims are collectively referred to
herein as the "Released Claims").

        2.    Notwithstanding the generality of paragraph (1) above, the
Released Claims include, without limitation, (a) any and all claims under Title
VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act of
1967, the Civil Rights Act of 1971, the Civil Rights Act of 1991, the Fair Labor
Standards Act, the Executive Retirement Income Security Act of 1974, the
Americans with Disabilities Act, the Family and Medical Leave Act of 1993, and
any and all other federal, state or local laws, statutes, rules and regulations
pertaining to employment or otherwise, and (b) any claims for wrongful
discharge, breach of contract, fraud, misrepresentation or any compensation
claims, or any other claims under any statute, rule, regulation or under the
common law, including compensatory damages, punitive damages, attorney's fees,
costs, expenses and all claims for any other type of damage or relief.

        3.    By signing this Release, the Executive waives any right that the
Executive has or may have had to bring a lawsuit or make any claim against the
Releasees based on any acts or omissions of the Releasees up to the date of the
signing of this Release.

        4.    Executive represents that he has read carefully and fully
understands the terms of this Release, and that Executive has been advised to
consult with an attorney and has had the opportunity to consult with an attorney
prior to signing this Release. Executive acknowledges that he is executing this
Release voluntarily and knowingly and that he has not relied on any
representations, promises or agreements of any kind made to Executive in
connection with Executive's decision to accept the terms of this Release, other
than those set forth in this Release. Executive acknowledges that Executive has
been given at least twenty-one (21) days to consider whether Executive wants to
sign this Release and that the Age Discrimination in Employment Act gives
Executive the right to revoke this Release within seven

11

--------------------------------------------------------------------------------




(7) days after it is signed, and Executive understands that he will not receive
any payments due him under the Employment Agreement until such seven (7) day
revocation period (the "Revocation Period") has passed and then, only if
Executive has not revoked this Release. Upon such revocation, this Release and
the severance provisions of the Employment Agreement shall be null and void and
of no further force and effect. To the extent Executive has executed this
Release within less than twenty-one (21) days after its delivery to Executive,
Executive hereby acknowledges that his decision to execute this Release prior to
the expiration of such twenty-one (21) day period was entirely voluntary.


 
 
     

--------------------------------------------------------------------------------

Executive
 
 
 

12

--------------------------------------------------------------------------------





QuickLinks


PARAMOUNT ACQUISITION CORP. 787 7th Avenue New York, NY 10019
Exhibit A RELEASE OF EMPLOYMENT CLAIMS
